IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
RICHARD GRICE,

              Petitioner,

v.                                                     Case No. 5D16-3466

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed December 2, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Richard Grice, Panama City, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee,   and,    Kaylee Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the July 15, 2016 order

denying Petitioner’s pro se motion for post-conviction relief filed in Case No. 2011-

034946-CFAES, in the Circuit Court in and for Volusia County, Florida. See Fla. R.

App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, BERGER and EDWARDS, JJ., concur.